Removal of Presidentially Appointed Regents of the
        Uniformed Services University of the Health Sciences

There is no statutory lim itation on the President's pow er to remove his appointees to the Board of
  Regents of the U niform ed Services University of the Health Sciences, and any such lim itation
  would in any event be unconstitutional in light of the purely executive functions perform ed by
  these individuals.


                                                                             January 18, 1982

 M EM ORANDUM OPINION FOR THE COUNSEL TO THE PRESIDENT

    This responds to your inquiry as to whether the President has the power to
 remove the persons appointed by him to the Uniformed Services University of
 Health Sciences pursuant to 10 U .S .C . § 2113(a)(1) (1976). It is our conclusion
 that the President has this power.
    The Uniformed Services University of Health Sciences (University), autho­
 rized to grant appropriate advanced degrees, has been established by 10 U .S.C .
 § 2112. The business of the University is conducted by a Board o f Regents
 (Board). 10 U .S .C . § 2 1 13(a). The Board consists of nine persons appointed by
the President with the advice and consent of the Senate (10 U .S.C . § 2 1 13(a)( 1)),
and several ex officio members. 10 U .S .C . § 2113(a)(2)-(4), (d). The members
of the Board other than the ex officio members, i.e ., the persons appointed to the
Board by the President pursuant to § 2 1 13(a)(1), have staggered six-year terms;
members appointed to fill a vacancy are appointed for the remainder of the
unexpired term. § 2113(b).
    We believe the President has the power to remove the presidentially appointed
members of the Board for several reasons. First, according to the basic rule of
construction announced by James Madison during the first session of the First
Congress, “ the power of removal result[s] by a natural implication from the
power of appointment.” 1 Ann. Cong. 496. The courts have consistently upheld
the general validity of that rule. M atter o f Hennen, 38 U .S. (13 Pet.) 2 3 0 ,2 5 9 -6 0
(1839); Blake v. U nited States, 103 U.S. 227, 231 (1880); M yers v. U nited
States, 272 U.S. 52, 1 19 (1926).
    Second, there is no indication in the statute that Congress intended to limit the
President’s removal power. The provision that the presidential appointees to the
Board shall serve staggered six-year terms is not indicative of a congressional
intent that they have the right to serve out their terms. It has been established


                                               81
since P arson s v. U n ited States, 167 U .S. 324, 338 (1897), that a provision for a
term m erely m eans that the officer cannot serve beyond his term without reap­
pointm ent which would subject him to the scrutiny of the Senate. In other words,
a provision for a term is an act of limitation and not of a grant.
   T hird, assum ing, arguendo, that it were possible to find a congressional intent
to lim it the P resident’s removal power in the prem ises, such limitation would be
clearly unconstitutional in view of the functions vested in the Board. It has been
firmly established that the President’s power to remove purely executive officers
follows the pow er to appoint and cannot be limited by Congress. M yers v. U nited
S tates, su pra. Congressional limitations on the power of the President to remove
his appointees have been upheld only in the cases of officers performing quasi­
judicial o r quasi-legislative functions. H um phrey’s Executor v. U nited States,
295 U .S . 602 (1935); W iener v. U nited States, 357 U .S. 349 (1958). The
operation of a University, however, is a purely executive function, and cannot
u n d e r any circum stances be considered to have a quasi-judicial or q u asi­
legislative character.

                                                    L a r r y L . S im m s
                                          D epu ty A ssistan t A ttorn ey G eneral
                                                Office c f L egal Counsel




                                         82